                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                                      :     Bk. No. 1:19-bk-02492-HWV
JASON E. NORNHOLD                                           :
                                                            :     Chapter No. 13
                                Debtor                      :
                                                            :


                     ASSIGNMENT OF CLAIM #8 TO SELENE FINANCE LP

TO THE BANKRUPTCY COURT CLERK:

        Please take notice that WELLS FARGO BANK, N.A. has assigned its claim in the above-captioned

matter, Claim #8, to SELENE FINANCE LP with a secured claim amount of $181,688.43, as a result of the

Assignment of the Mortgage and endorsement of the Promissory Note which are the basis of the claim.

Name and Address of Assignee (Current Claimant):

                  SELENE FINANCE LP
                  9990 RICHMOND AVENUE
                  HOUSTON, TX 77042

Name and Address of Assignor (Former Claimant):

                  WELLS FARGO BANK, N.A.
                  1000 BLUE GENTIAN ROAD
                  EAGAN, MN 55121


        The Trustee should make future payments for this claim to the Assignee.

        Please substitute the Assignee's name and address on the matrix for that of the Assignor.



October 4, 2019                          /s/ Jerome Blank, Esquire
Date                                     Jerome Blank, Esq., Id. No.49736
                                         Phelan Hallinan Diamond & Jones, LLP
                                         1617 JFK Boulevard, Suite 1400
                                         One Penn Center Plaza
                                         Philadelphia, PA 19103
                                         Phone Number: 215-563-7000 Ext 31625
                                         Fax Number: 215-568-7616
                                         Email: jerome.blank@phelanhallinan.com

49736 / jcs




Case 1:19-bk-02492-HWV           Doc 22 Filed 10/04/19 Entered 10/04/19 20:46:25                      Desc
                                 Main Document    Page 1 of 3
                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 IN RE:                                                         :      Bk. No. 1:19-bk-02492-HWV
 JASON E. NORNHOLD                                              :
                                                                :      Chapter No. 13
                                     Debtor                     :


                                       CERTIFICATION OF SERVICE

        I certify under penalty of perjury that I served or caused to be served the above captioned Assignment
of Claim on the parties at the addresses shown below or on the attached list on 10/4/2019.

The types of service made on the parties were: Electronic Notification and First Class Mail.

Service by Electronic Notification

CHARLES J. DEHART, III, ESQUIRE (TRUSTEE)
8125 ADAMS DRIVE, SUITE A
HUMMELSTOWN, PA 17036

UNITED STATES TRUSTEE
228 WALNUT STREET, SUITE 1190
HARRISBURG, PA 17101

GREGORY S. HAZLETT, ESQUIRE
7 WEST MAIN STREET
MECHANICSBURG, PA 17055
adlitem@pa.net


Service by First Class Mail

BRANDY L. NORNHOLD
1711 FULTON ROAD
DAUPHIN, PA 17018-9781

JASON E. NORNHOLD
1711 FULTON ROAD
DAUPHIN, PA 17018-9781




Case 1:19-bk-02492-HWV                Doc 22 Filed 10/04/19 Entered 10/04/19 20:46:25                  Desc
                                      Main Document    Page 2 of 3
If more than one method of service was employed, this certificate of service groups the parties by the type of
service. For example, the names and addresses of parties served by electronic notice will be listed under the
heading “Service by Electronic Notification” and those served by mail will be listed under the heading: Service
by First Class Mail.”


Dated: 10/4/2019
                                                 /s/ Jerome Blank, Esquire
                                                 Jerome Blank, Esq., Id. No.49736
                                                 Phelan Hallinan Diamond & Jones, LLP
                                                 1617 JFK Boulevard, Suite 1400
                                                 One Penn Center Plaza
                                                 Philadelphia, PA 19103
                                                 Phone Number: 215-563-7000 Ext 31625
                                                 Fax Number: 215-568-7616
                                                 Email: jerome.blank@phelanhallinan.com




Case 1:19-bk-02492-HWV              Doc 22 Filed 10/04/19 Entered 10/04/19 20:46:25                     Desc
                                    Main Document    Page 3 of 3
